Exhibit 10.37

OMNIBUS AMENDMENT NO. 9

This OMNIBUS AMENDMENT NO. 9 (this “Amendment”) dated as of February 18, 2011 is
by and among Tampa Electric Company (“Tampa”), in its capacity as originator (in
such capacity, the “Originator”) and as servicer (in such capacity, the
Servicer”), TEC Receivables Corp. (“TEC”), in its capacity as “Purchaser” under
the Purchase Agreement (as defined below) (in such capacity, the “Purchaser”)
and as “Borrower” under the Loan Agreement (as defined below) (in such capacity,
the “Borrower”), Citibank, N.A. (“Citibank”), in its capacities as Managing
Agent and as Program Agent, CAFCO, LLC, in its capacity as “Conduit Lender” (in
such capacity, the “Conduit Lender”) and Citibank, in its capacity as the sole
committed lender (in such capacity, the “Committed Lender”). Capitalized terms
used herein but not specifically defined herein shall have the meanings given to
such terms in the Loan Agreement (as defined below) or Purchase Agreement (as
defined below).

PRELIMINARY STATEMENTS:

(1) The Originator and the Purchaser are parties to that certain Purchase and
Contribution Agreement dated as of January 6, 2005, as amended by the Omnibus
Amendment dated as of June 7, 2005, Omnibus Amendment No. 3 dated as of
December 22, 2006 and Omnibus Amendment No. 5 dated as of September 26, 2008
(the “Purchase Agreement”).

(2) The Servicer, the Borrower, the Conduit Lender, the Committed Lender, the
Managing Agent and the Program Agent are parties to that certain Loan and
Servicing Agreement dated as of January 6, 2005, as amended by (i) the Omnibus
Amendment dated as of June 7, 2005, (ii) Amendment No. 2 dated as of January 5,
2006, (iii) Omnibus Amendment No. 3 dated as of December 22, 2006,
(iv) Amendment No. 4 dated as of December 20, 2007, (v) Omnibus Amendment No. 5
dated as of September 26, 2008, (vi) Amendment No. 6 dated as of December 18,
2008, (vii) Amendment No. 7 dated as of December 16, 2009 and (viii) Amendment
No. 8 dated as of February 19, 2010 (the “Loan Agreement”).

(3) Citibank, N.A. has succeeded Citicorp North America, Inc., as Program Agent
and as Managing Agent, by assignment.

(4) The Originator and the Purchaser wish to amend the Purchase Agreement upon
the terms and subject to the conditions set forth herein.

(5) The Borrower and the Servicer wish to amend the Loan Agreement upon the
terms and subject to the conditions set forth herein.

(6) Citibank, as sole Managing Agent and as Program Agent, CAFCO, LLC as sole
Conduit Lender, and Citibank, as sole Committed Lender consent to the amendments
to the Purchase Agreement and the Loan Agreement upon the terms and subject to
the conditions set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Amendment to the Purchase Agreement. Effective as of the date hereof
and subject to the satisfaction of the conditions precedent set forth in
Section 4 hereof, Section 2.01(b) of the Purchase Agreement is hereby amended
and restated in its entirety as follows:

(b) It is the intention of the parties hereto that each Purchase of Transferred
Assets to be made hereunder shall be absolute and irrevocable and will provide
the Purchaser with the full risks and benefits of ownership of such Transferred
Assets so purchased (such that the Transferred Assets would not constitute
property of the Originator’s estate in the event of the Originator’s bankruptcy)
and shall constitute a “sale of accounts,” as such term is used in Article 9 of
the UCC of the State of New York, to the extent applicable, and not a loan
secured by such Transferred Assets. If, notwithstanding such intention, the
conveyance of the Transferred Assets from the Originator to the Purchaser shall
ever be recharacterized as a secured loan and not as a sale (a
“Recharacterization”), it is the intention of the parties hereto that this
Agreement shall constitute a security agreement under applicable law, and that
the Originator shall be deemed to have granted, and the Originator hereby grants
to the Purchaser, a duly perfected first priority security interest in all of
the Originator’s right, title and interest in, to and under the Transferred
Assets, and all proceeds thereof, free and clear of any Adverse Claims to secure
loans deemed to have been made by the Purchaser to the Originator and all other
obligations of the Originator hereunder. Each sale of Receivables by the
Originator to the Purchaser is made without recourse; provided, however, that
(i) the Originator shall be liable to the Purchaser for all representations,
warranties and covenants made by the Originator hereunder and (ii) such sale
does not constitute and is not intended to result in an assumption by the
Purchaser or any assignee thereof of any obligation or liability of the
Originator or any other Person arising in connection with the Transferred Assets
or any other obligations or liabilities of the Originator. In view of the
intention of the parties hereto that the Purchases of Receivables to be made
hereunder shall constitute a sale of such Receivables rather than a loan secured
by such Receivables, the Originator agrees to (i) note on its financial
statements that such Receivables have been sold to the Purchaser and (ii) on or
prior to the Effective Date, mark its master data processing records relating to
the Receivables with a legend acceptable to the Purchaser and the Program Agent,
evidencing that the Purchaser has purchased such Receivables as provided in this
Agreement. In the case of any Recharacterization, each of the Originator and the
Purchaser represents and warrants as to itself that each remittance of
Collections and other property by the Originator to the Purchaser hereunder will
have been (i) in payment of a debt incurred by the Originator in the ordinary
course of business or financial affairs of the Originator and the Purchaser and
(ii) made in the ordinary course of business or financial affairs of the
Originator and the Purchaser.

SECTION 2. Amendments to the Loan Agreement. Effective as of the date hereof and
subject to the satisfaction of the condition precedent set forth in Section 4
hereof, the Loan Agreement is hereby amended as follows:

(a) Section 1.01 of the Loan Agreement is hereby amended to add the following
definitions in the appropriate alphabetical order:

 

2



--------------------------------------------------------------------------------

“Deposit Billing” means a bill issued by the Originator to a Person that is
expected to become an Obligor which evidences an obligation to make a deposit of
cash with the Originator.

“Deposit Billing Amount” means (a) at any time during a Level 1 Ratings Period,
$0.00, and (b) at any other time, the amount of the unpaid balance of Deposit
Billings at such time.

(b) Section 1.01 of the Loan Agreement is hereby amended to delete the
definition of “Interest Rate” and replace it with the following:

“Interest Rate” means, with respect to any Tranche for any day:

(a) to the extent such Tranche is funded on such day by a Conduit Lender through
the issuance of Promissory Notes, the CP Rate; provided, that at all times
following the occurrence and during the continuation of an Event of Termination,
the Interest Rate for each such Tranche on each day shall be an interest rate
per annum equal to (i) the CP Rate plus (ii) the Applicable Margin plus
(iii) 2.00%; and

(b) otherwise, the Alternative Rate; provided, that at all times following the
occurrence and during the continuation of an Event of Termination, the Interest
Rate for each such Tranche on each day shall be an interest rate per annum equal
to (i) the Adjusted LIBO Rate or the Base Rate as applicable from time to time
plus (ii) the Applicable Margin plus (iii) 2.00%.

(c) Section 1.01 of the Loan Agreement is hereby amended to delete the
definition of “Minimum Loss Reserve Percentage” and replace it with the
following:

“Minimum Loss Reserve Percentage” means (i) at any time during the months of
March, April, November and December, 12.0% minus the Dilution Reserve Percentage
at such time, and (ii) at all other times 18.0% minus the Dilution Reserve
Percentage at such time.

(d) Section 1.01 of the Loan Agreement is hereby amended to delete the
definition of “Net Receivables Pool Balance” and replace it with the following:

“Net Receivables Pool Balance” means at any time of calculation hereunder, an
amount equal to the sum of (a) the amount equal to the Outstanding Balances of
all Eligible Receivables at such time, plus (b) the unpaid amounts of all
Deposit Billings, minus, without duplication, (i) all cash Collections and
security deposits received by the Servicer which have not been applied to reduce
the Outstanding Balance of such Pool Receivables, (ii) the sum of (a) the
aggregate amount of reductions that would result from the application of all
Dilution Factors which have not yet been applied by the Servicer to the
Outstanding Balance of any Pool Receivables at such time and (b) the aggregate
amount of credit memos which have not yet been applied by the Servicer to reduce
the Outstanding Balance of the Pool Receivables, (iii) the Obligor
Overconcentration Amount at such time, (iv) the Governmental Authority
Overconcentration Amount at

 

3



--------------------------------------------------------------------------------

such time, (v) the sum of the Unbilled Receivables Overconcentration Amount at
such time and the Unbilled Receivables Reduction Amount at such time, (vi) the
Customer Deposit Overconcentration Amount at such time, (vii) the Taxes
Overconcentration Amount at such time, (vii) the Aggregate Contra Balance at
such time, (viii) the Wholesale Gas Receivables Overconcentration Amount at such
time, (ix) the outstanding accrual balance of interest payments that are due
Obligors on their Customer Deposits at such time and (x) the Deposit Billing
Amount at such time.

(e) Section 1.01 of the Loan Agreement is hereby amended to delete the
definition of “Scheduled Termination Date” and replace it with the following:

“Scheduled Termination Date” means, (i) with respect to the Committed Lenders’
Commitments hereunder, February 17, 2012, unless such date is extended pursuant
to Section 2.01(c) and (ii) with respect to the Conduit Lenders, February 17,
2012, unless such date is extended with the consent of the parties hereto.

(f) Section 2.11(c) of the Loan Agreement is hereby amended to add the following
sentence at the end:

For the purposes of this Section 2.11, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, and all requests, rules guidelines and directives
promulgated thereunder are deemed to have been introduced or adopted after the
date hereof, regardless of the date enacted or adopted.

(g) Section 2.12(c) of the Loan Agreement is hereby amended to add the following
sentence at the end:

For the purposes of this Section 2.12, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, and all requests, rules guidelines and directives
promulgated thereunder are deemed to have been introduced or adopted after the
date hereof, regardless of the date enacted or adopted.

(h) Section 2.15 of the Loan Agreement is hereby amended to add the following
sentence at the end:

Each of the Borrower, each Lender and the Program Agent represents and warrants
as to itself that each remittance of Collections and other property by the
Borrower hereunder will have been (i) in payment of a debt incurred by the
Borrower in the ordinary course of business or financial affairs of the
Borrower, the Lenders and the Program Agent and (ii) made in the ordinary course
of business or financial affairs of the Borrower, the Lenders and the Program
Agent.

(i) Schedule II to the Loan Agreement is deleted in its entirety and is replaced
with a new Schedule II in the form attached hereto as Annex A.

SECTION 3. Amendment to all Facility Documents. Effective as of the date hereof
and subject to the satisfaction of the conditions precedent set forth in
Section 4 hereof, each Facility

 

4



--------------------------------------------------------------------------------

Document is hereby amended to delete each reference to “Citicorp North America,
Inc.” and to replace such reference with “Citibank, N.A.” and to delete each
reference to “CNAI” and to replace such reference with “Citibank”.

SECTION 4. Conditions of Effectiveness. This Amendment shall become effective as
of the date hereof upon the receipt by the Program Agent of (a) this Amendment
duly executed by all of the parties hereto, (b) the Fee Letter dated the date
hereof duly executed by the Borrower and the Managing Agent, and (c) the Upfront
Fee (as such term is defined in the Fee Letter).

SECTION 5. Representations and Warranties. Each of the parties hereto represents
and warrants that this Amendment and the Purchase Agreement and the Loan
Agreement, each as amended by this Amendment, constitute legal, valid and
binding obligations of such Person enforceable against such Person in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles.

SECTION 6. Reference to and the Effect on the Purchase Agreement and the Loan
Agreement.

(a) On and after the effective date of this Amendment, each reference in the
Purchase Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Purchase Agreement and each reference to the
Purchase Agreement in any certificate delivered in connection therewith, shall
mean and be a reference to the Purchase Agreement as amended hereby.

(b) Each of the parties hereto hereby agrees that, except as specifically
amended above, the Purchase Agreement is hereby ratified and confirmed and shall
continue to be in full force and effect and enforceable, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and
general equitable principles.

(c) On and after the effective date of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
like import referring to the Loan Agreement and each reference to the Loan
Agreement in any certificate delivered in connection therewith, shall mean and
be a reference to the Loan Agreement as amended hereby.

(d) Each of the parties hereto hereby agrees that, except as specifically
amended above, the Loan Agreement is hereby ratified and confirmed and shall
continue to be in full force and effect and enforceable, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and
general equitable principles.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

 

5



--------------------------------------------------------------------------------

SECTION 8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

TAMPA ELECTRIC COMPANY, as Originator and as Servicer By:  

/s/ Kim M. Caruso

Name:   Kim M. Caruso Title:   Treasurer TEC RECEIVABLES CORP., as Purchaser and
as Borrower By:  

/s/ Kim M. Caruso

Name:   Kim M. Caruso Title:   Treasurer CITIBANK, N.A., as Program Agent and as
Managing Agent By:  

/s/ Kosta Karantzoulis

Name:   Kosta Karantzoulis Title:   Vice President

CAFCO, LLC, as the Conduit Lender

By:   Citibank, N.A.,   as Attorney-in-Fact By:  

/s/ Kosta Karantzoulis

Name:   Kosta Karantzoulis Title:   Vice President

CITIBANK, N.A., as the sole Committed Lender

By:  

/s/ Kosta Karantzoulis

Name:   Kosta Karantzoulis Title:   Vice President

Signature Page to

Omnibus Amendment No. 9



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE II

NOTICE ADDRESSES

Citibank, N.A.

Citigroup Global Securitized Products

390 Greenwich St, 1st Floor

New York, NY 10013

Attention: Linda Moses

T: 212-723-3723

F: 646-862-9894

E: linda.moses@citi.com

CAFCO, LLC

750 Washington Boulevard

Stamford, CT 06901

Attention: Global Securitized Products

T: 203-975-6383

F: 203-975-6462

TEC Receivables Corp.

TECO Plaza

702 N. Franklin Street, 2nd Floor

Tampa, FL 33602

Attention: Kim Caruso, Treasury Department

Telephone: (813) 228-1012

Facsimile No.: (813) 228-4262

Tampa Electric Company

TECO Plaza

702 N. Franklin Street

Tampa, FL 33602

Attention: Corporate Secretary

Telephone: (813) 228-1808

Facsimile No.: (813) 228-1328